Citation Nr: 1450689	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-36 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) from March 1968 to December 1969 and from November 1974 to November 1977.  In the interim, beginning in March 1970 and after until February 1994, he had additional service in the Army Reserves on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was initially before the Board in September 2010.  At that time, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially obtaining the Veteran's service treatment records (STRs) from his initial period of AD.

In June 2013 the Board again remanded this claim to the RO via the AMC, concluding the AMC incorrectly had determined that the Veteran's complete STRs were already of record for his initial period of service and, thus, had failed to comply with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board indicated that, in the event these records could not be obtained, the RO/AMC needed to document its efforts to obtain them and appropriately notify the Veteran.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).  The AMC since has issued an October 2013 formal finding memorandum regarding the unavailability of these records.

More recently, in January 2014, the Board yet again remanded this claim for still further development - namely, for a VA medical examination and opinion addressing the likelihood that the Veteran's low back disorder was related to a back injury during his active service. See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


In August 2014, the Veteran provided additional evidence, including additional statements and private medical records, and he waived his right to have the RO initially consider this additional evidence, preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).


FINDING OF FACT

The Veteran's low back disorder is not shown by the most probative (meaning the most competent and credible) evidence to be the result of his active military service.


CONCLUSION OF LAW

The low back disorder was not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, to this end, prior to initially adjudicating this claim, so in the preferred sequence, a February 2007 letter was sent to the Veteran providing this required information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claim, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning this claim.

VA also has complied with its additional duty to assist him with this claim by obtaining the records of his private outpatient treatment and his STRs, that is, at least those that are available (obtainable).  There is no indication of outstanding records of VA treatment.

Regarding obtaining his STRs, unfortunately not all of them apparently could be obtained - despite repeated inquiries with the appropriate records repositories, including requests in accordance with the Board's remand directives.  See Stegall, 11 Vet. App. 268.  Nonetheless, the RO/AMC undertook proper action to notify him of alternative sources of evidence he could provide to supplement the record.  See VA Adjudication Procedure Manual, M21-1R III.iii.2.E.27.6 (Feb. 6, 2012).  

Additionally, the RO/AMC issued the required formal finding of unavailability upon determining that further efforts to obtain his STRs for his initial period of AD would be futile.  See Dyment, 13 Vet. App. at 146-47 (only substantial, rather than strict, compliance with the Board's remand directives is required).

In a case, as here, in which records concerning a Veteran's service are unavailable through no fault of his own, there is a heightened duty to provide reasons or bases for any adverse decision rendered without the benefit of these records, including with consideration of the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991).  See also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by establishing he has the claimed disability and by suggesting a relationship or correlation between the claimed disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).  In other words, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).


Meanwhile, in furtherance of his claim, the Veteran himself has provided several personal lay statements and additional private treatment records.  There is no indication otherwise of any further relevant evidence or information that has not yet been obtained that is obtainable.  The record on appeal as it stands includes sufficient competent evidence to decide this claim.  Under these circumstances, no further action is necessary to assist him with this claim.

In accordance with the Board's January 2014 remand directives, the Veteran was provided a VA examination for his low back disorder in March 2014.  The VA examination and opinion are adequate for deciding this claim.  Specifically, the examiner reviewed the claims file and pertinent medical history, examined the Veteran personally, and provided clear explanation for the opinion offered, which is consistent with the other evidence of record and enables the Board to make an informed decision on the claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Additionally, there are no apparent inconsistencies or ambiguities in the examination report.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of this claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Given all that has occurred in the development and processing of his claim, any defect in the notice or assistance provided will not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that the Court must take due account of the rule of prejudicial error).  Accordingly, the Board may proceed with appellate review of this claim.

II. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Active military, naval, or air service includes not only AD, but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp", which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.38 U.S.C.A. § 101(23) ; 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a chronic disease may be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disorder during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2014).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Federal Circuit Court nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. At 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Whether Service Connection for a Low Back Disorder is Warranted

The Veteran contends that he injured his low back in combat during his first period of AD.  A Veteran's assertions of an event during combat are presumed to be credible if consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  In this regard, the Veteran's combat status is established by his military personnel records indicating that he received the Purple Heart Medal for wounds sustained during combat in Vietnam in March 1969.

He has described an additional spinal injury, which he says also occurred in combat, for which he purportedly received medical treatment.  As already alluded to, his STRs from his first period of service, including regarding his combat service in Vietnam, unfortunately are unavailable, but this, alone, is not detrimental to his claim.  In cases, as here, where a Veteran asserts entitlement to service connection for an injury or a disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, then VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to ultimately establish entitlement to service connection, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  And, unfortunately, it is in this equally critical respect that the evidence is less favorable to the Veteran's claim.

Review of his subsequent STRs (meaning those that are available for consideration) shows that, in November 1974, the Veteran did not report a history of recurrent back pain.  Also, his spine was described as normal on objective clinical evaluation.  An August 1977 STR also reflected a normal spinal examination at time of separation (concluding that period of service).  Moreover, an April 1981 Reserves examination record indicated no history of recurrent back pain and described his spine as normal on objective clinical evaluation.  A January 1985 Reserves examination record is the first one reflecting a reported history of recurrent back pain by him.  The examiner, however, wrote this in clarification:  "recurrent back pain after lifting heavy objects, last episode 1983, treated with injections, no problem since."  Further, a November 1988 Reserves examination record showed no reported history of recurrent back pain and yet again described the Veteran's spine as normal on objective clinical evaluation. 

More recent private medical records reflect that the Veteran has had continuous treatment for a low back disorder.  An August 1997 private treatment record noted that he had "injured his back in 1978 lifting heavy timber and has had back problems since then" and that he "has been employed by the county and does a lot of heavy work."  He was diagnosed with low back pain "probably secondary to strain."  An April 1999 private treatment record also notes he complained of recurring low back pain related to his operation of a motor grater for his civilian job (so not because of anything that had occurred during his military service).  

In December 2013, the Veteran submitted a private medical report of a magnetic resonance imaging (MRI) of his lumbar spine dated in November 2013.  This report indicates he has mild lumbar scoliosis.  Additionally, the report notes prominent foraminal protrusion on the left at L3-L4 with moderate foraminal narrowing and crowding of the foraminal left L3 nerve, as well as broad-based disc bulge at L4-L5 with mild spinal stenosis and bilateral foraminal narrowing.  Thus, there is no disputing he has disability affecting his low back (lumbar spine).  But there still has to be the required attribution of this present-day disability to his military service, including even to events that occurred in combat.  See, e.g., Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As already alluded to, the Board remanded this claim for a VA examination and medical nexus opinion concerning whether his low back disorder is in any way related to his service.  Resultantly, he had a VA examination in April 2014.  He reported that he had injured his low back in an explosion in Vietnam in 1969.  He said he was thrown to the ground.  He reported being seen by medical and prescribed medication.  He added that, after leaving service, he was treated by his primary care physician for his consequent low back disorder.

The examiner diagnosed lumbar L3-4 disc protrusion.  But based on his review of the relevant medical records, medical literature, and his clinical experience, he concluded the Veteran's low back condition was less likely than not caused by or a result of his military service.  In explanation, this examiner pointed out that the Veteran's STRs indicated that, in January 1985, he had recurrent back pain after lifting heavy objects with the last episode in 1983, but that then contemporaneous medical examination of him indicated his spine was normal.  The examiner also cited to the Veteran's STRs showing that, in November 1988, he did not have recurrent back pain and the medical examination again revealed a normal spine.  This evidence, apparently especially in combination, led the examiner to ultimately conclude that the Veteran's back condition clearly had resolved with no complaints of back pain since 1983.  Further, surmised this commenting examiner, the available medical records within two years of the Veteran's discharge from service were unremarkable for a low back condition, so it would not be related to his current low back condition.

The overall weight of the evidence, therefore, is against finding that his current low back disability was incurred in or is otherwise related to his military service.  As already mentioned he is generally competent to report when he first experienced symptoms of back pain and to attest they have continued since his active service.  However, once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, meaning worthy of belief, and this critical determination is partly based on the other evidence in the file in terms of consistency, etcetera.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

With all of this in mind, while the Veteran has reported initially injuring his back during his active military service and to continuously experiencing low back pain ever since, this allegation is inconsistent with the other evidence of record.  Although his STRs from his first period of service are unavailable, the available evidence of record (including some STRs) show there was no back-related complaint or consequent condition prior to 1981.  He was treated for low back pain, but with the last episode reportedly occurring in 1983, so by the time of his subsequent January 1985 Reserves examination his status reportedly had improved and his spine was observed to have been normal (thus without defect).  Additionally, his own statements regarding how he had injured his back and the onset of his back injury are inconsistent.  To wit, in a March 2007 statement and even during his April 2014 VA examination, he reported injuring his back in an explosion in Vietnam in 1969, therefore in combat.  However, conversely during his January 1985 Reserves examination and again during a private examination in August 1997 he reported injuring his back, instead, from lifting heavy objects.  In particular, the August 1997 private medical record indicated he reported the onset of his back pain in 1978 after lifting heavy boxes as opposed to injuring it from an explosion in Vietnam in 1969.  Because these statements are inconsistent with each other and the other evidence of record, including in terms of attributing the back pain to injury unrelated to his service (rather, to trauma at his civilian job) the Board finds that these statements are not credible, consequently not probative.

Further, while the Veteran might sincerely believe that his low back disability is related to an injury he sustained during his active military service versus any injury (or additional injury) he has sustained outside of his service, and even though a layman such as him is competent to provide opinions on some medical issues, the particular issue of whether his current low back disability is related to the injury he says he sustained in combat in Vietnam falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, medical nexus evidence is needed to establish the required correlation between his present-day disability and service, and the medical evidence is against his claim, not instead supportive of it.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a low back disorder. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

The claim of entitlement to service connection for a low back disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


